 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
 Caption in Compliance with D.N.J. LBR 9004-1(b)

 20-13322 BKOBJ02
 BROCK & SCOTT, PLLC
 302 Fellowship Rd, Suite 130
 Mount Laurel, NJ 08054
 (844) 856-6646
 Attorneys for Freedom Mortgage Corporation
 In Re:                                                    Case No: 20-19144-ABA

Michelle Lugo                                              Judge: Andrew B. Altenburg,
                                                           Jr.

                                                           Chapter: 13


                MOTION TO APPROVE LOAN MODIFICATION
       AND NOW COMES, MOVANT, FREEDOM MORTGAGE CORPORATION by and
through their attorney, Brock and Scott, PLLC, and respectfully represents:


1.     The Debtor filed a Chapter 13 Petition on July 31, 2020.


2.     Isabel C. Balboa was appointed the standing Chapter 13 Trustee.


3.     The Debtor currently has a first mortgage with FREEDOM MORTGAGE
CORPORATION, with regards to its mortgage on the real property located at 1 Liberty
Trail, Delran, New Jersey (loan ending in 4612).


4.     The Debtor has applied for a loan modification with FREEDOM MORTGAGE
CORPORATION. The loan modification has been approved contingent upon Bankruptcy Court
approval. (See Loan Modification attached)


5.     The terms of the modification are as follows:
6.     Approval and recording of the loan modification shall not constitute a violation of the
automatic stay.


7.     The terms of the loan modification are set forth above and attached constitute a benefit to
the Debtor.


       WHEREFORE, the Parties respectfully request that this Honorable Court grant the
instant Motion to Approve Loan Modification.


Dated: February 8, 2021                             /s/ Andrew Spivack
                                                    Andrew Spivack
                                                    (Bar No. 018141999)
                                                    Attorney for Creditor
                                                    BROCK & SCOTT, PLLC
                                                    302 Fellowship Road, Suite 130
                                                    Mount Laurel, NJ 08054
                                                    Telephone: 844-856-6646 x3017
                                                    Facsimile: 704-369-0760
                                                    E-Mail: NJBKR@brockandscott.com
